Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-34 of G. Dobereiner et al., US 17/095,520 (Nov. 11, 2020) are pending.  Claims 1-20 to non-elected Group (I) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 21-34 are under examination.   Claims 21-24, 26, and 30-33 are rejected.  Claims 25 and 27-29 are objectionable.  

Election/Restrictions 

Applicant elected of Group (II), (claims 21-34) without traverse in the Reply to Restriction Requirement filed on October 27, 2022.  It is noted that both the Restriction Requirement (dated July 28, 2022) and Applicant’s response incorrectly state that Group (II) is directed to claims 31-34.  It is clear that this is a typographical error and Group (II) is directed to claims 21-24 (not claims 31-34).  Claims 1-20 to the non-elected Group invention of Group (I) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Claim Objections

Claim 34 is objected to because the compound:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

appears to be “floating” above the first line of the claim.  Claim 34 should be amended such that the above compound is recited in the body of claim 34.  

Claims 25 and 27-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Claim 33, Lack of Antecedent Basis

Claims 33 is rejected pursuant to 35 U.S.C. 112, as indefinite because antecedent basis is lacking in claim 21 for the claim 33 recitation of “the counterion”.  MPEP § 2173.05(e).  This rejection can be overcome by making claim 33 dependent upon claim 22.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over K. Weerasiri et al., 358 Advanced Synthesis & Catalysis, 4106-4113 (2016) (“Weerasiri”)

Claims 21-24 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K. Weerasiri et al., 358 Advanced Synthesis & Catalysis, 4106-4113 (2016) (“Weerasiri”).  Weerasiri discloses alkyne hydration using a zwitterionic N-heterocyclic carbene gold catalyst.  Weerasiri at Abstract.  Weerasiri discloses the following catalyst (1).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Weerasiri at page 4107 (Figure 1).  Weerasiri catalyst (1) meets each and every limitation of claim 21-24, and 30-33 where X is a bond and R6 is heteroalkyl (i.e., -S(Me)2).  The limitations of claim 22 are met because Weerasiri catalyst (1) comprises an internal counterion.  Also respecting claim 22 as well as claim 33, Weerasiri further teaches that Na+ is added to (1) as a counterion.  That is, Weerasiri (with respect to the Figure 4 use of catalyst (1)) teaches that “[a]nother possible influence is a counterion effect, where SbF6 acts as a proton shuttle or a hydrogen bond acceptor. However, adding NaSbF6 did not accelerate the rate of hydration”.  Weerasiri at page 4111, col. 1.  Thus, Weerasiri teaches the claim 22 and 33 limitations of “comprising a counterion” and “wherein the counterion is Na+”.  

It is noted that Weerasiri catalyst (1) does not meet the limitations of claim 26 because the Weerasiri -S(Me)2 group cannot meet the claim 26 recitation of X = -S-.  See withdrawn claim 1 reciting that X may be -S(Rd)-, which is not recited in examined claim 21.  

§ 102(a)(1) Rejection over D. Mendoza-Espinosa et al., 6 Chemistry - An Asian Journal, 1099-1103 (2011) (“Mendoza-Espinosa”)

Claims 21, 22 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D. Mendoza-Espinosa et al., 6 Chemistry - An Asian Journal, 1099-1103 (2011) (“Mendoza-Espinosa”).  Mendoza-Espinosa discloses a series of bimetallic complexes that are supported by a 4-phosphino-substituted NHC ligand.  Mendoza-Espinosa at Abstract.  

Mendoza-Espinosa discloses the following two bimetallic complexes (compounds 5 and 9).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Compound 5, page 1100, Scheme 4			Compound 9, page 1101, Scheme 5

RN 1294517-43-3					RN 1294479-95-0

See RN 1294517-43-3 and RN 1294479-95-0 as drawn in CAS Abstract and Indexed Compounds: D. Mendoza-Espinosa et al., 6 Chemistry - An Asian Journal, 1099-1103 (2011).  The above two compounds meet each and every limitation of claims 21, 22, and 30 where X is a bond and R6 is halogen and the -P(Ph)2Cu+Cl- group corresponds to the claimed R1 “anionic group”.  

The specification does not define the term “anionic group”.  The term “anionic group” is broadly and reasonably interpreted under its plain meaning as any group that comprises a negatively charged anion.  MPEP § 2111.01 (under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.)  

The limitations of claim 22 are met because the Mendoza-Espinosa compounds comprise an internal counterion.  

§ 102(a)(1) Rejection over O. Halter et al., 22 Chemistry A European Journal, 18066-18072 (2016) (“Halter”)

Claims 21, 22, 26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O. Halter et al., 22 Chemistry A European Journal, 18066-18072 (2016) (“Halter”).  Halter discloses NHC–gold thiolates in Table 1 as synthesized according to Scheme 5 that anticipate the subject claims.  Halter at page 18068, col. 1, Table 1.  For example, the second listed structure in Halter Table 1 is depicted below (indexed by CAS as RN   2043953-10-0).   


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

			Second compound listed in Halter Table 1 (R = OMe)
RN   2043953-10-0

See RN  2043953-10-0 as drawn in CAS Abstract and Indexed Compounds: O Halter et al., 22 Chemistry A European Journal, 18066-18072 (2016).  


The above compound meets each and every limitation of claims 21, 22, 26 and 30 where X is -S- and R6 is substituted phenyl and the following group:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


corresponds to the claimed R1 “anionic group” for the same reasons discussed above for Mendoza-Espinosa.  

Subject Matter Free of the Art of Record

Claims 25 and 27-29 are free of the art of record.  The closest prior art of record is K. Weerasiri et al., 358 Advanced Synthesis & Catalysis, 4106-4113 (2016) (“Weerasiri”) as discussed above.  The art of record does not motivate one of ordinary skill to modify Weerasiri catalyst (1) so as to arrive at a claimed solid compound.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622